PER CURIAM:
Edward Calloway seeks to appeal the district court’s orders denying relief on his motion under 28 U.S.C. § 2255 (2000), and on his motion styled under Fed.R.Civ.P. 59(e), but filed more than ten days after entry of the district court’s order denying relief on the underlying motion.* An ap*331peal may not be taken from the final order in a § 2255 proceeding unless a circuit justice or judge issues a certificate of appealability. 28 U.S.C. § 2253(c)(1) (2000). A certificate of appealability will not issue absent “a substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2) (2000). A prisoner satisfies this standard by demonstrating that reasonable jurists would find that his constitutional claims are debatable and that any dispositive procedural rulings by the district court are also debatable or wrong. See Miller-El v. Cockrell, 537 U.S. 322, 336, 123 S.Ct. 1029, 154 L.Ed.2d 931 (2003); Slack v. McDaniel, 529 U.S. 473, 484, 120 S.Ct. 1595, 146 L.Ed.2d 542 (2000); Rose v. Lee, 252 F.3d 676, 683 (4th Cir.2001). We have independently reviewed the record and conclude that Calloway has not made the requisite showing. Accordingly, we deny a certificate of appealability and dismiss the appeal. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED


 Calloway’s challenge to the district court’s denial of his § 2255 motion is not timely as to that order. See Fed.R.Civ.P. 4(a); Dove v. CODESCO, 569 F.2d 807, 809 (4th Cir.1978). In addition, Calloway has waived appeal of the district court's denial of his Fed.R.Civ.P. *33159(e) motion because he failed to present argument on the issue in his informal brief. See 4th Cir. R. 34(b).